Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.    Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dumas (US PG Pub 2017/0063204).
[Claim 10] Regarding claim 10, Dumas discloses a power electronics device for powering an electric motor (1), the electric motor comprising a stator (2) with a cylindrical hollow stator body (FIG 1) and on an outer surface of the stator body equipped with stator windings (Dumas, abstract discloses a winding powered by polyphase current by an electronic power device) and comprising a cylindrical rotor body (3) coaxially enclosing the stator (Rotor and stator are conventionally coaxially 
[Claim 12] Regarding claim 12, Dumas discloses the power electronics device according to claim 10 comprising a casing (retaining part 5) in which the electronic elements are accommodated (retaining part 5 houses the electronics for the motor).

Allowable Subject Matter

1.	Claim 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 1-9 and 15-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614